Citation Nr: 1454947	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  06-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

2. Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1983 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for patellofemoral syndrome of each knee with an initial evaluation of 10 percent each.

In February 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In April 2013, the Board denied the Veteran's claims for an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right and left knees and granted a separate 10 percent rating for mild left knee instability.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2013, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in January 2014, granting the Joint Motion, and returned the case to the Board.  To the extent the Board denied a rating greater than 10 percent for mild left knee instability, the Veteran did not appeal that portion of the Board's decision.  Thus, the issue is not before the Board.

In May 2014, following the Joint Motion, the Board remand the instant claims to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting VA treatment records and providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Since May 1, 2004, when service connection became effective, the Veteran's patellofemoral syndrome of the right knee has been manifested by complaints of severe pain of the knee joint and clicking, with objective findings of extension limited at most to 5 degrees and flexion limited at most to 80 degree, the beginning of reported pain.  There is clinical evidence of arthritis.  Flare-ups have not resulted in incapacitation.  There have been no subjective or objective medical evidence of subluxation, locking, dislocation of semilunar cartilage, impairment of the tibia or fibula, or ankylosis.  There has been no objective medical evidence of instability.

2. Since May 1, 2004, when service connection became effective, the Veteran's patellofemoral syndrome of the left knee has been manifested by complaints of severe pain of the knee joint and clicking, with objective findings of extension limited at most to 5 degrees and flexion limited at most to 90 degrees, the beginning of reported pain.  There is clinical evidence of arthritis.  Flare-ups have not resulted in incapacitation.  There have been no subjective or objective medical evidence of locking, dislocation of semilunar cartilage, impairment of the tibia or fibula, or ankylosis.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5260 (2014).
 
2. The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was provided multiple VA examinations to address the severity of his service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  These examinations are adequate for rating purposes, with the exception of the November 2012 VA examination that will be discussed in detail later.  The examinations include reviews of the Veteran's pertinent medical history, clinical examinations of the Veteran, and provide discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Rating Criteria

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2014), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Diagnostic Code 5010, for rating traumatic arthritis, and Diagnostic Code 5014, for rating osteomalacia, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014 (2014).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  These ratings will not be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2014). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014). 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2014); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right and left knee disabilities have both been rated as 10 percent disabling under Diagnostic Code 5014.  Diagnostic Code 5014 pertains to osteomalacia, and is rated pursuant to limitation of motion or under the criteria pertaining to arthritis.  Diagnostic Codes 5257, 5260, and 5261, which pertain to knee instability, limitation of flexion of the leg, and limitation of extension of the leg, are also potentially applicable in this instance. 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).  

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions. Specifically, MRI and X-ray evidence does not reflect a finding of dislocation of the semilunar cartilage or impairment of the tibia or fibula and no genu recurvatum has been diagnosed.  Finally, there have been no findings of ankylosis of the knee. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Under Diagnostic Code 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Turning to the evidence of record, a February 2004 private x-ray showed no fracture or dislocation of either knee.  The impression was normal right and left knee.

At a February 2004 VA examination, the Veteran reported knee discomfort when going up and down the stairs, squatting, kneeling, and standing or sitting for long periods of time.  The condition did not result in time off of work, incapacitation, or functional impairment.  Physical examination of the knees was normal.  Range of motion testing was flexion 0-110 degrees bilaterally, with pain bilaterally at 100 degrees and extension was 0 degrees bilaterally, with no reported degree at which pain occurred.  Other than pain, there was no other functional impairment on repetition. Instability testing was normal, bilaterally.  X-rays of the knees were within normal limits.  The diagnosis was symptomatic bilateral patellofemoral syndrome. 

In June 2005, the Veteran stated that he had constant knee pain and the top of his knee bones were always sore.  June 2005 NOD.  In April 2006, the Veteran stated that he had been told he had no more cartilage in his knees and that was causing his constant knee pain.  April 2006 VA Form 9.  At his September 2006 hearing before the Board, the Veteran stated that his knees caused excruciating pain.  He could hear them click and pop.  By the end of the day, he had to rest and stay off of his feet. 

On February 2007 VA examination, the Veteran stated that his knees were sore and tender to touch.  They hurt when stooping or when standing for long periods of time.  He used heat therapy at home daily and NSAIDS when the pain was severe. He could stand for fifteen to thirty minutes and could walk for less than one mile. Range of motion testing showed bilateral flexion to 140 degrees, with pain at 100 degrees, and bilateral extension from 0 to -20 degrees, with pain at -20 degrees.  There was evidence of crepitation and clicks and snaps, but no indication of instability, bilaterally.  There was subpatellar tenderness, bilaterally.  X-rays showed early degenerative osteoarthritis of the knees.  The diagnosis was degenerative joint disease of the knees.  The disability had significant effects on the Veteran's ability to be mobile and to lift and carry due to weakness, fatigue, pain, and decreased strength.  Driving was moderately impaired due to the knee disability.  Due to pain, he could not stoop repetitively, he could not run, and he could not stand for prolonged periods of time.  Prolonged standing or running would cause swelling which decreased the range of motion, according to the Veteran, by 50 percent.

VA treatment records reflect that in March 2007, the Veteran displayed clicking of the knees.  Radiographic studies showed mild narrowing of the medial joint compartment.  A patellar grind test was positive for chondromalacia patella.  He was advised to complete a general knee strengthening program.

Naval records dated from 2004 to 2009 are negative for complaints or treatment for a knee disability.

On May 2010 VA examination, the Veteran's bilateral knee symptoms included pain, weakness, and evening swelling.  There was instability of the left knee, but no episodes of dislocations or subluxation.  His right knee would make a crunching sound.  He reported flare-ups that were severe every two to three weeks.  Flare-ups occurred after walking, stair climbing, or being on his feet.  The condition was affecting his ability to be with his family, to play sports, and to complete his job. Physical examination revealed crepitation, grinding, and instability of the left knee. There was tenderness, abnormal movement, and guarding.  The instability was mild.  Range of motion testing was 0-120 degrees, bilaterally.  There was objective evidence of pain on motion but no further additional limitations after three repetitions.  X-rays of the knees showed no acute abnormality.  In the past year, he had lost one week off of work due to knee pain.  The diagnosis was patella-femoral syndrome of the knees.  His knee disabilities had significant effects on his occupation to include social interactions, decreased mobility, problems with lifting and carrying, pain, and decreased strength.  The examiner determined that the Veteran's knee disabilities did not render him unemployable.  He had worked in technology support for five to ten years and although he experienced pain and discomfort that caused slowed mobility, they did not prevent employment because he was able to work with accommodations.  He did not use an assistive device that would interfere with employment.  The examiner did not find indication of a decreased disability picture from the 2007 VA examination.  The examiner concluded that the severity of the disability claimed by the Veteran was magnified above the demonstrated findings on examination.

VA treatment records reflect that in October 2010, range of motion was 5-145 with minimal crepitation.  There was joint line tenderness on the left and right.  There was medial facet tenderness bilaterally.  The ligaments were stable.  X-rays showed minimal degenerative changes. 

At his February 2010 hearing, the Veteran stated that by the afternoon his knees were so painful that he had to get off of his feet.  He was on his feet a lot during the day.  He had been told there was no cartilage in his knees but he was too young for surgery.  He was treating himself with over-the-counter medication. 

In March 2011, the Veteran stated that he was not seeking a TDIU.  He stated that his knee pain was interfering with his daily activities due to severe pain.  He had recently undergone cortisone injections for relief.

VA treatment records reflect that in December 2011, the Veteran reported that the second cortisone injection did not help his knees.  An MRI showed internal degeneration with no tear of the meniscus.  There was thinning of the patellar cartilage and a popliteal cyst on the right knee.  The assessment was bilateral osteoarthritis, no surgically treatable lesion.  In January 2012, the Veteran stated that his knees were doing well with no clicking.  A second and third dose of Euflexxa was given.  

In May 2012, the Veteran submitted several lay statements in support of his claim to the effect that the Veteran had been observed to have to stop certain tasks and rest due to knee pain, and had been observed leaning against walls to rest while walking.

On July 2014 VA examination, the Veteran reported the trial of cartilaginous injections helped only briefly.  He continued that pain is now constant with daily throbbing and stabbing pains, occasional swelling, and rare episodes of "giving way."  One such episode was when the Veteran attempted to step onto a curb and his knee "gave way" and he had to sit down for a few seconds until he could walk again.  Such episodes were reported as occurring two times in the last six months.  No unplanned work absences were reported.  Range of motion testing revealed bilateral flexion of 140 degrees with pain starting at 140 degrees bilaterally and bilateral extension of 0 degrees with pain starting at 0 degrees for the right knee and no objective evidence of pain on the left.  The VA examiner indicated that there was no additional limitation of motion following repetitive use testing; however, pain on movement was noted as a contributing factor of functional loss for both knees.  The Veteran had no tenderness or pain to palpation for joint line or soft tissue of either knee.  All joint stability tests were normal bilaterally.  There was "mild crepitus palpated on exam during flexion/extension consistent with CMP/DJD" as well as "mild discomfort while performing the negative McMurray testing and mild discomfort when relaxing into full extension."  At the time of the examination the Veteran indicated he did not use any assistive devices.  Diagnostic testing showed degenerative arthritis, specifically the previously diagnosed degenerative joint disease.  While the Veteran's bilateral knee disability was described as having an impact on his ability to work no functional impact on his ability to perform his current duties was shown.  

The Board acknowledges the November 2012 VA examination but notes that the VA examination is inadequate for rating purposes as noted by the December 2013 Joint Motion.  The inadequacy arises from an internal inconsistency in regards to whether there was additional functional loss after repetitive use testing.  Specifically, the VA examiner reported there was additional loss of motion after repetitive use testing, and then reported the same range of motion measurement on initial testing and after repetitive use testing.  As such, the Board will not rely on the November 2012 VA examination in make the increase rating determinations presently before the Board.  However, this examination does report an assertion from the Veteran that his right knee has "buckled" and "given way."  While this examination is inadequate for rating purposes the Board finds it is still capable of relating the Veteran's own personal assertions of the state of his knee disabilities.      

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).  In this case, range of motion testing on VA examination and in the VA and private treatment records revealed bilateral extension limited at most to 5 degrees, right flexion limited at most to 80 degrees, and left flexion limited at most to 90 degrees.  These findings take into account the earliest point at which the Veteran reported experiencing pain on repetition.  The findings, however, do not warrant a compensable rating under either Diagnostic Codes 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted in this case.  

The Board acknowledges the Veteran statement that on flare-up he had 50 percent less flexion, such reports do not correlate with the multiple VA examinations that were taken throughout the appeal period and which show that on repetitive testing, knee flexion was not limited to 45 degrees, and knee extension was not limited to 10 degrees, to warrant compensable ratings.  The same is true when reviewing the treatment records.  Thus, although the Veteran might experience reduced motion on flare-up, the evidence demonstrates that his overall disability picture results in flexion greater than 45 degrees and extension less than 10 degrees.  Even if he had 50 percent of his normal flexion on flare-up, and he was able to actually flex to between 110 to 140 degrees on each examination, he would not be entitled to a higher rating.  

Next, the Board notes that on February 2007 VA examination, the VA examiner found that the Veteran had extension limited to -20.  However, the Board finds that when reviewing that range of motion finding with the other adequate VA examinations and the VA treatment records taken prior to and subsequently, it is inconsistent.  On all other examinations, his extension was either normal, 0, or limited at most to 5 degrees.  The 2007 finding is also inconsistent with the Veteran's reported symptoms, as he has not stated that he cannot fully extend his knee, or that his knee extension is greatly limited, or that he experiences hyperextension of the knee. Therefore, the Board does not find that range of motion to be probative due to its inconsistencies with the record.  

Next, the Board finds that a separate rating is not warranted for right knee instability under Diagnostic Code 5257.  Diagnostic Code 5257 provides for a 10 percent rating for slight, a 20 percent for moderate, and a 30 percent for severe recurrent subluxation or lateral instability.  The Veteran has asserted that his right knee has "buckled" and has "given way."  November 2012 VA Examination, July 2014 VA Examination.  The Board notes all the VA examinations fail to find objective evidence of recurrent subluxation or lateral instability or the right knee.  February 2004, February 2007, May 2010, July 2014 VA Examinations.  While the Board does not doubt that the Veteran has a problem with his right knee "buckling" and "giving way" the Board finds, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Accordingly, a separate rating for right knee instability is not appropriate.  As noted in the introduction section the Veteran is already service connected for lateral instability of the left knee; however, that issue was not appealed and thus is not before the Board.

Finally, Diagnostic Codes 5003, 5010, and 5014, which pertain to degenerative arthritis, traumatic arthritis, and osteomalacia, are for consideration.  The Veteran is currently in receipt of two 10 percent ratings under 5014 for noncompensable limitation of motion.  The Board finds that a higher 20 percent rating is not warranted for either knee because although there is X-ray evidence of involvement of two or more major joints, the evidence does not support a finding of occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014 (2014).  While the Veteran has stated that he has taken off some time from work due to his knee disabilities, he did not describe this as being due to incapacitation.  Rather, the VA examinations support a finding of no history of incapacitating episodes related to the knee disabilities.  The Veteran has repeatedly stated that his routine disability picture involves pain in the morning with increasing pain in the late day, resulting in having to rest his legs.  He has mentioned having flare-ups that can be severe but has not stated that they are incapacitating.   Nor does the medical record demonstrate treatment for incapacitating knee exacerbations.  Accordingly, the evidence does not demonstrate the presence of knee exacerbations that have resulted in incapacitation and a higher 20 percent rating is not warranted.

The Board has determined that the Veteran is entitled to no more than 10 percent disability ratings for left and right knee disabilities, under the applicable criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examinations and treatment records have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to flexion limted to 45 degrees or less or extension limited to 10 degrees or more, such that a higher rating would be applied.  Evidence of pain is an important factor for consideration.  However, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Without any evidence of further functional loss as a result of the Veteran's pain, a higher disability evaluation is not warranted under DeLuca.  Additionally, the Board has determined that the Veteran is not entitled to a separate evaluation based on right knee instability because the objective medical evidence does not support such an evaluation.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating.

II. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral patellofemoral syndrome with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the rating criteria provides for evaluations based on objective measurements of the Veteran's range of motion and the extent to which pain limits range of motion.  Furthermore, the evidence of record does not show an exceptional disability picture resulting from such things as marked interference with employment or frequent periods of hospitalization

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence of record does not show that the Veteran's bilateral patellofemoral syndrome markedly interfered with employment such that a remand or referral of a claim for TDIU is appropriate.  Specifically, the VA examinations found that though the Veteran's knee disabilities do affect his ability to work they do not prevent him from accomplishing the tasks required of him.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Veteran himself has stated he is not seeking TDIU, he enjoys his job, and intends to continue working for many years.  March 2011 Veteran's Statement.  


ORDER

A rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

A rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


